PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/221,929
Filing Date: 17 Dec 2018
Appellant(s): Christian Reining



__________________
Christian Reining
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/16/2022.

Every ground of rejection set forth in the Office action dated 02/12/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1–3, 5–7, 10 and 18 are rejected under 35 U.S.C. 103 as being obvious over Iwamoto, JP 2001 259557 (“Iwamoto”)1 in view of Franzino, US 9,951,821 (“Franzino”) and Dori, US 5,228,993 (“Dori”). 
Claims 8–9 are rejected under 35 U.S.C. 103 as being obvious over Iwamoto in view of Franzino, Dori and Wagner, US 2010/0319331 (“Wagner”). 
Claim 11 is rejected under 35 U.S.C. 103 as being obvious over Iwamoto in view of Franzino, Dori and Reining, US 2012/0024316 (“Reining-’316”). 
Claim 12 is rejected under 35 U.S.C. 103 as being obvious over Iwamoto in view of Franzino, Dori and Peterson, US 2015/0219047 (“Peterson”). 
Claims 13–14 and 16 are rejected under 35 U.S.C. 103 as being obvious over Iwamoto in view of Franzino, Dori, Reining-’316 and Reining, US 2010/0083987 (“Reining-’987”). 
Claim 15 is rejected under 35 U.S.C. 103 as being obvious over Iwamoto in view of Franzino, Dori and Stephenson, US 4,854,951 (“Stephenson”). 
Claim 17 is rejected under 35 U.S.C. 103 as being obvious over Iwamoto in view of Franzino, Dori and Raether, US 2014/0245704 (“Raether”).
Claim 1 describes a cleaning system for bag filters. The cleaning system comprises a cleaning device including a drive device a pipe extension with a sealing element. The cleaning system comprises a pressure tube connected to a pressure medium source. The cleaning system comprises a cleaning head connected to the cleaning device. The cleaning head is connected to the pressure medium source via a pressure medium hose and the pressure tube. The cleaning head is connected to the drive device via a flexible drive shaft arranged within the pressure medium hose. The drive device causes a cleaning bore to rotate around a main axis of the cleaning head while a pressure medium supplied by the pressure medium source exits the cleaning head through the cleaning bore. The cleaning head is moveable along its main axis.  The cleaning system comprises a control device operatively connected to the pressure medium source and to the drive device which controls operating parameters of both the pressure medium source and the drive device. The pipe extension comprises a first end connected to the pressure medium hose and a second end connected to the pressure tube. The flexible drive shaft extends through the sealing element at a free end of the pipe extension.
Iwamoto discloses a cleaning system comprising a rotatable head 13 that is connected to a pressure medium source by the pipe upstream of rotary joint 41 and an air hose 11. Iwamoto Figs. 2 and 8, p. 4. Iwamoto further discloses that the cleaning head 13 is movable along a main axis. Iwamoto Fig. 2, p. 3.  

    PNG
    media_image2.png
    884
    1715
    media_image2.png
    Greyscale

Iwamoto does not disclose a flexible drive shaft running through the pressure medium hose 11 and connected to the rotatable head 13 or that the flexible drive shaft is driven by a drive device. Iwamoto does not disclose a control device that operatively connected to the pressure medium source and the drive device. Iwamoto does not disclose a pipe extension with a sealing element comprising a first end connected to the pressure medium hose and a second end connected to the pressure tube. Iwamoto does not disclose the flexible drive shaft extends through the sealing element at a free end of the pipe extension. 
Regarding the issue of Iwamoto lacking a flexible drive shaft, in the analogous art of rotary high-pressure fluid cleaning, Franzino discloses a tube cleaning shaft 14, which is a flexible drive shaft arranged within inner duct 20 and connected to a cleaning tool mounted at the far end of the flexible drive shaft 14 for rotating the cleaning tool. Franzino Fig. 8, col. 6, ll. 18–24, ll. 33–39 and ll. 1–3. Franzino further discloses that inner duct 20 is the passage for pressurized tube cleaning fluid and tube cleaning shaft 14. Franzino Fig. 8, col. 6, ll. 20–26 and ll. 64–71.  Additionally, Franzino discloses that the driving shaft 14 is driven by a drive motor. Franzino col. 6, ll. 9–14.  It would have been obvious to use Franzino’s flexible driving shaft 14 and drive motor to drive Iwamoto’s nozzle via Iwamoto’s air hose 11 so that the rotation of Iwamoto’s cleaning head 13 can be controlled for a more efficient and effective cleaning.

    PNG
    media_image3.png
    560
    763
    media_image3.png
    Greyscale

Regarding the issue of Iwamoto lacking a control device that are operatively connected to the pressure medium source and the drive device, in the analogous art of longitudinally movable and rotatable cleaning head for filter cleaning, Dori discloses a controller 154 that operatively connected to the pressure medium source valve 152 and to the drive device 150. Dori Fig. 8A, col. 6, ll. 8–21. Dori further discloses that controller 154 controls the supply of backflush fluid along the supply pipe. Dori col. 3, ll. 30–39.  It would have been obvious to include a control device that operatively connect to Iwamoto’s pressure medium source and the drive device to control the supply of backflush fluid along the supply pipe and the drive device. Dori col. 3, ll. 30–39. 

    PNG
    media_image4.png
    618
    685
    media_image4.png
    Greyscale

Regarding the issue of that Iwamoto does not disclose a pipe extension with a sealing element, in the analogous art of longitudinally movable and rotatable cleaning head for filter cleaning, Dori discloses a pipe extension (i.e., sealed collar member 42 and seal support collar 52) with a sealing element (i.e., as discussed below). Dori Fig. 1, col. 3, ll. 40–48. Dori further discloses that the pipe extension 42 and 52 is arranged upstream a manifold 44 (i.e., a “pressure tube”). Id. at Fig. 1, col. 3, ll. 40–42. While Dori does not explicitly disclose a pressure medium hose, Dori discloses a connection (i.e., supply pipe 38) to a pressure medium source. Id. at Fig. 1, col. 3, ll. 30–39. It would have been obvious that the pipe connecting supply pipe 38 is connected to the pressure medium source via a pressure medium hose. Therefore, the pipe extension 42 and 52 comprises a first end connected to a pressure medium hose (i.e., the pipe upstream the supply pipe 38) and a second end connected to a pressure tube (i.e., manifold 44). Id. at Fig. 1, col. 3, ll. 40–48. Additionally, Dori discloses that a drive shaft (i.e., the rod that connects to the hand crank 46) is inserted into the pipe extension 42 via a free end. Id. at Fig. 1. It would have been obvious to include the pipe extension 42 of Dori between Iwamoto’s pressure medium hose 11 and pressure tube (i.e., the pipe upstream of rotary joint 41) of Iwamoto such that the flexible drive shaft 14 of Franzino could be inserted via the extension 42 of Dori in the modified cleaning device of Iwamoto. Additionally, such pipe extension 41 is recognized in the filter bag cleaning system art as suitable for connecting a drive shaft. 
As for the limitation of a sealing element being located at a free end of the pipe extension 42, Dori discloses that the pipe extension 42 is a sealed collar member, which means that liquid cannot exit the extension 42.  Therefore, it would have been obvious to include a seal at the location where Franzino’s flexible drive shaft 14 enters Dori’s pipe extension 42 to ensure that liquid won’t leak via the gap between Franzino’s flexible drive shaft 14 and Dori’s pipe extension 42. Furthermore, Dori discloses a sealing element located at the free end of the pipe extension 42 as indicated in the figure. Dori Fig. 1. 

    PNG
    media_image5.png
    842
    671
    media_image5.png
    Greyscale

Therefore, Iwamoto as modified teaches the limitations of the claim 1:
“A cleaning system for bag filters (Iwamoto’s system for cleaning bag-like filter cloth 4, Iwamoto Fig. 2, p. 3), comprising: 
a cleaning device including a drive device (Franzino’s drive motor, Franzino col. 6, ll. 9–14), a pipe extension with a sealing element (Dori’s sealed collar member 42 located downstream of the rotary joint 41 of Iwamoto, Dori Fig. 1, col. 3, ll. 40–48 and Iwamoto Fig. 8, p. 4 and the sealing element as discussed above), and 
a pressure tube (the pipe upstream of rotary joint 41, Iwamoto Fig. 8, p. 4) connected to a pressure medium source (compressed air supply source, id. at p. 4); 
a cleaning head connected to the cleaning device (nozzle body 13 connected to the nozzle device, id. at Fig. 2, p. 4), wherein the cleaning head is connected to the pressure medium source via a pressure medium hose and the pressure tube (nozzle body 13 is connected to compressed air supply source via air hose 11 and the pipe upstream of rotary joint 41—air hose 11 is the “pressure medium hose”, id. at Figs. 2 and 8, p. 1 and p. 4), and 
wherein the cleaning head is connected to the drive device via a flexible drive shaft arranged within the pressure medium hose (Iwamoto’s nozzle body 13 is rotated by Franzino’s cleaning shaft 14 and motor, with Franzino’s shaft 14 running through Iwamoto’s air hose 11, as explained above), wherein the drive device causes a cleaning bore to rotate around a main axis of the cleaning head while a pressure medium supplied by the pressure medium source exits the cleaning head through the cleaning bore (Franzino’s drive motor causes Iwamoto’s air outlet 15 to rotate around a main axis of the nozzle body 13 while compressed air supplied by compressed air supply source exits the nozzle body 13 through Iwamoto’s air outlet 15— air outlet 15 is the “cleaning bore”, as explained above, Iwamoto annotated Fig. 1, p. 3), and 
wherein the cleaning head is moveable along its main axis (nozzle body 13 can be lowered and lifted along its main axis, Iwamoto annotated Fig. 1, p. 3); and 
a control device operatively connected to the pressure medium source and to the drive device which controls operating parameters of both the pressure medium source and the drive device (Dori’s controller 154 operatively connected to the compressed air supply source and Franzino’s drive motor which controls operating parameters of both the compressed air supply source and Franzino’s drive motor for the reasons stated above), 
wherein the pipe extension (i.e., Dori’s sealed collar member 42) comprises a first end (as indicated in annotated Dori’s Fig. 1 above) connected to the pressure medium hose (i.e., Iwamoto’s air hose 11) and a second end (as indicated in annotated Dori’s Fig. 1 above) connected to the pressure tube (i.e., the pipe upstream of Iwamoto’s rotary joint 41), and wherein the flexible drive shaft (Franzino’s shaft 14) extends through the sealing element (as indicated in Dori’s Fig. 1 above) at a free end of the pipe extension (i.e., as indicated in Dori’s Fig. 1 above).”
Claim 2 describes the cleaning system according to claim 1. The cleaning head comprises a rotor in which the cleaning bore is formed.
Iwamoto discloses that the cleaning head comprises a rotor (i.e., nozzle body 13) in which the cleaning bore (i.e., air outlet 15) is formed. Iwamoto Fig. 1, ps. 1 and 3.  
Claim 3 describes the cleaning system according to claim 1. The pressure medium hose is coupled to the pressure tube at an end opposite the cleaning head.
Iwamoto discloses that the pressure medium hose (Iwamoto’s air hose 11) is coupled to the pressure tube (i.e., the pipe upstream of Iwamoto’s rotary joint 41) at an end opposite the cleaning head (i.e., the part containing nozzle body 13). Iwamoto Fig. 8, p. 4. 
Claim 5 describes the cleaning system according to claim 3. The pressure tube has a bearing for the drive shaft.
While modified Iwamoto does not explicitly disclose a bearing for the drive shaft, Franzino discloses the existence of sealing means for confining the tube cleaning fluid to a flow path from the coupling of drive shaft and Franzino’s inner duct 20. Franzino col. 2, ll. 43–51. Franzino further discloses sealing surface 43b for sealing pressurized fluid inside Franzino’s inner duct 20. Id. Fig. 8, col. 8, ll. 5–11. It would have been obvious to further modify Iwamoto to include the sealing surface 43b to seal the pressurized fluid inside the pipe upstream of Iwamoto’s rotary joint 41 to prevent leakage at the point where Franzino’s drive shaft 14 enters the pipe upstream of Iwamoto’s rotary joint 41. The seal is the bearing structure. 
Claim 6 describes that the cleaning system according to claim 3. The pressure tube, the drive device and the control device are arranged in a housing of the cleaning device.
Modified Iwamoto teaches that the pressure tube (i.e., the pipe upstream of Iwamoto’s rotary joint 41) is arranged on hose reel 40, which is a housing of Iwamoto’s cleaning device. Iwamoto, Fig. 8, p. 4.  
While modified Iwamoto does not disclose that the drive device (i.e., Franzino’s drive motor) and the control device (i.e., Dori’s controller 154 ) are arranged on Iwamoto’s hose reel 40, the examiner takes the position that arranging Franzino’s drive motor and Dori’s controller 154 in the same housing of Iwamoto’s pressure tube is merely a matter of obvious engineering choice of making integral and therefore is not sufficient by itself to patentably distinguish over prior arts as it does not produce new or unexpected results. MPEP 2144.04(V)(B). 
Claim 7 describes the cleaning system according to claim 6. The housing has a first coupling connection for coupling with the pressure medium hose and a second coupling connection for coupling with the pressure medium source.
Iwamoto discloses a first coupling connection for coupling with the pressure medium hose (i.e., the coupling in hose reel 40 that connects to air hose 11, Iwamoto Fig. 8) and a second coupling connection for coupling with the pressure medium source (i.e., rotary joint 41 for coupling with compressed air supply source, id. at annotated Fig. 8, p. 3). It is noted here that while Iwamoto does not explicitly show the first coupling connection in its drawings, it is well within the ambit of one of ordinary skill in the art to understand the need of a first coupling similar to the rotary joint 41 to connect the air hose 11 to the hose reel 40. 
Claim 8 describes the cleaning system according to claim 1. The control device is connected to a power supply.
It would have been obvious for Dori’s controller 154 to be connected to a power supply, because the controller 154 is a computer. 
Claim 9 describes the cleaning system according to claim 7. The housing has an electrical connection for supplying power to the control device.
While modified Iwamoto does not explicitly disclose that reel 40 has an electrical connection for supplying power to the control device, in the analogous art of cleaning devices, Wagner teaches a housing 204 that has a power cord 210 supplying power to a control unit 202. Wagner Fig. 14, [0056].  It would have been obvious for one of ordinary skill in the art to modify Iwamoto’s reel 40 to include Wagner’s power cord 210 so that power could be supplied to Iwamoto’s control device. Furthermore, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. MPEP 2143.02.
Claim 10 describes the cleaning system according to claim 3. The pressure tube comprises a control valve.
While modified Iwamoto does not explicitly disclose that Iwamoto’s air hose 11 has a control valve, in the analogous art of cleaning devices, Dori discloses a control valve 207 that controls supply of fluid to the pressure tube 210. Dori Fig. 9A col. 6, ll. 52–55.  It would have been obvious to modify Iwamoto’s air hose 11 to include Dori’s control valve 207 to control the supply of fluid to Iwamoto’s air hose 11. 
Claim 11 describes the cleaning system of claim 1. The cleaning system includes a suction bell with a housing and with a base body which has a connecting piece and an outer circumference adapted to an inner circumference of a filter opening and having a longitudinal axis.  
The combination of Iwomoto, Franzino and Dori does not explicitly teach that the cleaning system comprises a suction bell.  
However, Reining-’316 teaches that it is beneficial to provide a suction bell 100 at the opening of a filter element to collect dust that is generated when a cleaning element removes dust from the filter to prevent the dust from escaping into the atmosphere. Reining-’316 Fig. 1 [0021]. The suction bell 100 attaches to the opening of a filter element, and has a through-opening which allows the cleaning element to be inserted through the suction bell and into the interior of the filter bag. Reining-’316 Fig. 1 [0029].  Reining-’316’s suction bell also has the structural features of claim 11 because it has a base body 101 (id. at Fig. 1, [0030]) and a connecting piece 111 (id. at Fig. 1, [0031]) and an outer circumference (id. at [0006]) adapted to an inner circumference of a filter opening (id. at Claim 7 and the examiner takes the position that this part is intended use and has no significance to the structure and thus has no patentable weight. MPEP 2114(Ⅱ)) and a longitudinal axis 107 (id. at Fig. 1, [0030]). It would have been obvious to use Reining-’316’s suction bell with the filter bag 4 being cleaned by Iwomoto’s cleaning device to collect the dust removed using this cleaning device to prevent it from escaping into the atmosphere.  Reining-’316 [0021].
Claim 12 describes the cleaning system according to claim 1. The cleaning system further comprises a first coupling connection for coupling the cleaning device with the pressure medium hose. A second coupling connection for coupling the cleaning device with the pressure medium source. A shut-off valve arranged downstream of the second coupling connection. A control valve arranged downstream of the shut-off valve and upstream of the pipe extension.
As discussed in claim 7, Iwamoto discloses a coupling (i.e., a “first coupling connection) in hose reel 40 that connects to pressure medium hose 11. Iwamoto Fig. 8. Iwamoto also discloses a second coupling connection (i.e. rotary joint 41) for coupling with the compressed air supply source. Id. at Fig. 8, p. 3.
Iwamoto does not disclose a shut-off valve arranged downstream of the second coupling connection or a control valve arranged downstream of the shut-off valve and upstream of the pipe extension.
In the analogous art of longitudinally movable and rotatable cleaning head for filter cleaning devices, Dori discloses a control valve (i.e., manually actuable valve 40) arranged downstream of a second coupling connection 38 of Dori and upstream of a pipe extension 42 of Dori. Dori Fig. 1, col. 3, ll. 33–39. Dori further discloses that the manually actable valve 40 is for controlling the supply of backflush fluid along supply pipe 38. Id. at Fig. 1, col. 3, ll. 33–39.  It would have been obvious to include the manually actuable valve 40 downstream of Iwamoto’s second coupling connection 41 and upstream of the pipe extension 42 of Dori in Iwamoto to control the supply of backflush fluid. 
Modified Iwamoto does not disclose a shut-off valve arranged downstream of the second coupling connection 41 of Iwamoto and upstream of the control valve 40 of Dori in Iwamoto.
In the analogous art of filter cleaning devices, Peterson discloses a shut-off valve 26, located downstream of a quick connect male plug 28 (i.e., a second coupling connection). Peterson Fig. 1, [0036]. Peterson also discloses that the shut-off valve 26 is configured to open to allow compressed air to be admitted and is configured to close to allow air filter cleaner assembly 20 to be removed for equipment replacement. Id. at Fig. 1, [0044]. It would have been obvious to include the shut-off valve 26 of Peterson downstream of the second coupling connection 41 of Iwamoto so that the compressed air supply could be shut-off for equipment replacement or open for allow admission of pressurized fluid source. 
With this modification, Peterson’s shut-off valve 26 will be located downstream of Iwamoto’s second coupling connection 41 and upstream of the control valve 40 of Dori, which is located upstream of the pipe extension 42 of Dori in Iwamoto. 
Claim 13 describes the cleaning system according to claim 2. The cleaning head further comprises a jacket and wherein the rotor is arranged within the jacket. Claim 14 describes the cleaning system according of claim 13.  A recess is formed in the jacket. Pressure pulses are generated when the cleaning bore and the recess are aligned. Claim 16 describes the cleaning system of claim 2. The cleaning bore extends radially within the rotor.
Modified Iwamoto does not disclose that the cleaning head 13 further comprises a jacket and the rotor is arranged within the jacket. Modified Iwamoto further does not disclose that a recess is formed in the jacket or that pressure pulses are generated when the cleaning bore and the recess are aligned. Additionally, modified Iwamoto does not disclose that the cleaning bore extends radially within the rotor.
In the analogous art of cleaning device for filters, Reining-’987 discloses a cleaning head 5 comprises a jacket 15 and a rotor (i.e., inner nozzle part 13) arranged in the jacket 15. Reining-’987 Fig., [0017]– [0018].  Reining-’987 further discloses that a recess (i.e., through hole 17) is formed in the jacket 15 and pressure pulses are generated when the cleaning bore (i.e., nozzle 11) is aligned with the recess 17. Id. at Fig. [0018]. Additionally, Reining-’987 discloses that the cleaning bore 11 extends substantially radially within the rotor 13. Id. at Fig. [0017]. It would have been obvious to substitute the cleaning head 13 of Iwamoto by the cleaning head 5 of Reining-’987 because simple substitution of one known element for another to obtain predictable results support a conclusion of obviousness. MPEP 2141(III)(B). 
Claim 15 describes the cleaning system of claim 1. The sealing element is an oil seal.
Modified Iwamoto does not disclose that the sealing element is an oil seal. 
In the analogous art of filter bag cleaning devices, Stephenson discloses an oil seal between housing 34 and tube 22. Stephenson Fig. 2, col. 3, ll. 37–44. It would have been obvious for the sealing element in the instant application to be an oil seal because oil seal is recognized in the filter bag cleaning devices art as being suitable for sealing elements. 
Claim 17 describes the cleaning system of claim 1. The pressure medium hose has an external thread which meshes with an internal thread of the cleaning head.
Modified Iwamoto does not disclose that the pressure medium hose has an external thread which meshes with an internal thread of the cleaning head. 
In the analogous art of filter cleaning assemblies, Raether discloses a cleaning head (i.e., nozzle 40) with an external thread 49, which meshes with the internal thread of a pressure medium hose (i.e., intermediate conduit or valve 65). Raether Fig. 7, [0065]– [0066]. Raether further discloses an alternative embodiment, where the threads of nozzle 40 maybe located on the interior surface 46 of the nozzle. It would have been obvious for the pressure medium hose has an external thread and the cleaning head to have an internal thread as such connection between pressure medium hose and cleaning head is recognized in the filter cleaning art as being suitable for pressure medium hose and cleaning heads.  
Claim 18 describes the cleaning system according to claim 1. The flexible drive shaft enters the drive device parallel to the pressure tube and wherein the flexible drive shaft includes a bend of more than 180 degrees between the drive device and the free end of the pipe extension.
Modified Iwamoto does not disclose that the flexible drive shaft 14 of Franzino enters Franzino’s drive motor parallel to the pressure tube (i.e., the pipe upstream of rotary joint 41 of Iwamoto) as Franzino’s drive motor is not shown in the figure. Modified Iwamoto also does not disclose that the flexible drive shaft 14 of Franzino includes a bend of more than 180 degrees between Franzino’s drive motor and the free end of Dori’s sealed collar member 42. 
However, instant specification does not disclose that the location of the drive device is critical and it would have been a routine engineering choice to arrange Franzino’s drive motor parallel to the pressure tube for purposes such as fitting the device in a compact space, i.e., see example below. With this modification, Franzino’s flexible drive shaft 14 would include a bend of more than 180 degrees between the drive device and the free end of the pipe extension. Additionally, Franzino’s drive motor is parallel to the pressure tube of Iwamoto.

    PNG
    media_image6.png
    530
    645
    media_image6.png
    Greyscale

Response to Argument

Claim Rejections - 35 USC § 103
Arguments (A)(a)
The appellant argues the rejection of claim 1 over Iwamoto, JP 2001 259557 (“Iwamoto”)2 in view of Franzino, US 9,951,821 (“Franzino”) and Dori, US 5,228,993 (“Dori”) is not obvious. Appeal Brief dated Feb. 16, 2022 (“Appeal Brief”) p. 5, (IV)(A). The appellant argues that Franzino is a “vastly different application” because Franzino teaches a drive shaft coupling for connecting a rotating tube cleaning shaft to a tube cleaning machine that serves to clean tubes of air conditioning systems. Id. at p. 6. The appellant argues that Franzino’s rotary drive shaft is used for “rotating a tube cleaning brush positioned at the distal end of the shaft.” Id. The appellant also argues that combining Iwamoto with Franzino changes the principle operation of Iwamoto’s device. Id. The appellant submits that Iwamoto and Franzino are as dissimilar as a leaf blower and a toilet brush. Id. at p. 7.  Appellant argues the operation principles differ because Iwamoto operates by blowing dust off a filter with compressed air whereas Franzino uses a rotating brush to clean the inside of air conditioning tubes. Id. at p. 7. The appellant also submits that the modification proposed by the examiner would result in a competing propelling mechanism by both a tangential airflow and a flexible drive shaft, which would change the principle of Iwamoto’s operation. Id. The appellant also submits that the rejection proposed by the examiner involves impermissible highlight as the applicant’s specification has a statement of “controlling the cleaning hole independently of the pressure fluid.”
The examiner respectfully disagrees with the appellant. Both Franzino and the claimed invention are in the same field of endeavor because both are directed to rotational cleaning device coupled with a pressurized fluid. Additionally, both are categorized as cleaning hollow articles. To be more specific, Franzino is classified in B08B9/032, B08B9/043 and B08D9/047. The claimed invention is classified B08B9/035. Both of these classifications are subgroups of B08B9/00. B08B9/00 is “cleaning hollow articles by methods or apparatus specially adapted thereto.” Therefore, because both claimed invention and Franzino are classified in subgroups directed to cleaning hollow articles by methods or apparatus, a person of ordinary skill in the art would understand that the claimed invention and Franzino are in the same filed of endeavor.
Additionally, Franzino is reasonably pertinent to the problem faced by the inventor as it addresses the control of a rotational cleaning head at the presence of pressurized fluid. An inventor would be motivated to read the Franzino reference in order to have an idea about other available options to control a rotational cleaning device. 
As for Appellant’s argument of combining Iwamoto with Franzino would change the principle operation of Iwamoto’s device, the examiner respectfully disagrees. The principle operation of Iwamoto’s device is using a rotational cleaning head to clean. In the proposed modification, Iwamoto’s rotational cleaning head still rotates to clean. It is just that the rotational mechanism of Iwamoto changes from propelled by a pressurized fluid to propelled by a flexible driving shaft.  It is worth emphasizing here that modification proposed in the latest Office Action (as presented in the ground of rejection section above) proposed a modification of replacing the rotational mechanism of Iwamoto (i.e., rotation propelled by pressurized fluid) with Franzino’s rotational mechanism (i.e., rotation propelled by a flexible driving shaft). Therefore, there is no competing propelling mechanism as the proposed modification is replacing Iwomoto’s propelling mechanism by a tangential airflow with Franzino’s propelling mechanism by a flexible drive shaft. Both rotational mechanisms are known in the rotational cleaning device art as disclosed by Franzino and Iwomoto. It is well within the ambit of one of ordinary skill in the art to choose a rotational mechanism based on the suitability of its intended use because simple substitution of one known element for another to obtain predictable results support a conclusion of obviousness. MPEP 2141(III)(B). 
Additionally, Franzino’s invention teaches a method of preventing or reducing fouling by combining a flexible driving shaft (i.e., to control the rotation of a cleaning head) with pressurized fluid treatment (i.e., serve the function of power wash). A person of ordinary skill in the art does not need to read the disclosure of the instant specification to figure out that it is beneficial to control a rotational cleaning device independently of the pressure fluid because Franzino has disclosed that concept. Therefore, there is no impermissible hindsight. It is further noted here that, just because the instant application has a statement similar to the motivation provided by the examiner does not necessarily mean the examiner’s conclusion is based on the applicant’s instant application. Iwamoto and Franzino have provide sufficient teaching for a person of ordinary skill in the art to reach the conclusion that it would be beneficial to decouple the control of rotation and pressurized fluid as such operation is known. 
Arguments (A)(b)
The appellant argues that there is no reason to add a second, competing, drive mechanism to rotate Iwamoto’s air nozzle as nothing describes any disadvantage of Iwamoto’s self-propelled nozzle. Appeal Brief p. 7. The appellant argues that the examiner ignores the function to rotate a brush. Id. at p. 8. The appellant argues that the need to rotate a brush inside a tube does not motivate one skilled in the art to modify a self-propelled nozzle at the end of pressure hose. Id. The appellant further submits that it is impermissible within the framework of section 103 to pick and choose from any one reference only so much of it as will support a given position. Id. 
The examiner respectfully disagrees. As stated above, the modification proposed by the examiner is to replace Iwamoto’s rotational mechanism with Franzino’s rotational mechanism rather than adding “a second, competing, drive mechanism.” Additionally, the examiner would like to point out that the test of obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art. MPEP 2145(III). Here, the focus of a person of ordinary in the art would be how to propel the rotation of a cleaning head rather than what exact type of cleaning head is being used. Therefore, it would have been obvious to an ordinary artisan that teachings for how to rotate a cleaning brush inside hollow articles would also be applicable to rotate a cleaning nozzle inside a hollow article. 
Arguments (A)(c)
The appellant submits that the final rejection fails to consider all elements of claim 1. Specifically, the appellant points out that claim 1 requires “a cleaning device” and Iwamoto does not include any such cleaning device. Appeal Brief p. 8. 
The examiner disagrees. Every limitation is mapped in the office action. The limitation of “a cleaning device” is mapped element by element starting on page 9, paragraph 13. Final Rejection dated Nov. 18, 2021 (“Final Rejection”). 
Arguments (B)
The appellant submits that claim 12 is not obvious as claim 12 requires two shut-off valves arranged downstream of the second coupling connection and a control valve arranged downstream of the shut-off valve and upstream of the pipe extension. Appeal Brief, p. 9. The appellants argue that none of the prior art teaches a combination of two valves as the office actions relies on two separate reference of Dori and Peterson to show the control valve and the second valve. Id. at p. 10. The appellant argues that the examiner fails provide any rationale why one would place two valves downstream of the second coupling valve when Dori and Peterson each show that a single valve is sufficient. Id. The appellant further points out that claim 12 is based on a combination of a manual shut-off valve with a control valve that is operatively connected to a control device and the appellant states that a series combination of two valves serves a clear purpose. Id. The appellant further states that connecting two manual valves in series serves no purpose and the rejection of claim 12 is based on nothing but hindsight. Id. 
The examiner disagrees. To start with, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. MPEP 2145(IV). As stated in the Final Rejection, the rationale of including Dori’s control valve 40 is for control the supply of backflush fluid in modified Iwomoot. Final Rejection p. 15, paragraph 44. The rationale of including Peterson’s shut-off valve 26 is to shut-off and open-air supply during equipment replacement. Id. at p. 15, paragraph 46. A person of ordinary skill in the art would understand that connecting two or more valves are beneficial in multiple scenarios such as when the connection between two valves are distant from each other and two valves would give user more convenient access. Additionally, two valves would be useful when one valve malfunctions. Therefore, appellant’s statement of a series of combination of two valves serves no purpose is inaccurate. Furthermore, the appellant’s argument regarding “manual shut off valve” is not claimed, therefore, those arguments are moot. 
Arguments (C)
The appellant argues that claim 18 is not obvious because claim 18 requires that the flexible drive shaft enters the drive device parallel to the pressure tube and includes a bend of more than 180 degrees between the drive device and the free end of the pipe extension. Appeal Brief, p. 11. The appellant states that the examiner’s illustration (which is reproduced below) is solely based on hindsight to show a parallel arrangement of the drive motor and Iwamoto’s hose reel axis. Id. The appellant further states that this proposed illustration shows a bend of exactly 180 degrees and so does not read on claim 18 which requires a bend of more than 180 degrees. 

    PNG
    media_image6.png
    530
    645
    media_image6.png
    Greyscale

The examiner does not agree. As stated in the Final Rejection, since instant specification does not disclose that the location of the drive device is critical, it would have been a routine engineering choice to arrange Franzino’s drive motor parallel to the pressure tube for purposes such as fitting the device in a compact space. The examiner proposed an example illustration (i.e., see above) to illustrate that it would have been a routine engineering choice and a person of ordinary skill in the art would have chosen a place as illustrated above, which would read on the claim. Final Rejection p. 17, paragraph 59. It is noted here that what the examiner shown in the illustration is a sketch for illustrate purpose. Therefore, Appellant’s argument of the exact bend degree (i.e., “exactly 180 degrees”) is not accurate. Without evidence showing the criticality of the location of the drive device, the examiner takes the position the location of the drive device would be a routine engineering choice. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Qianping He/Examiner, Art Unit 1776                                                                                                                                                                                                        
Conferees:
/JENNIFER K MICHENER/Supervisory Patent Examiner, Art Unit 1776  

/ROBERT J HILL JR/Primary Examiner, TC 1700                                                                                                                                                                                                                                                                                                                                                                                                              
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Iwamoto reference is the 27-page Foreign Reference dated Jun. 17, 2020, which includes a copy of machine translation at the end of the document. However, the translation included is not legible. For the purpose of examination, the examiner has included a copy of a machine translation and the examiner relies on the original document for the figures and the machine translation for the text. 
        2 The Iwamoto reference is the 27-page Foreign Reference dated Jun. 17, 2020, which includes a copy of machine translation at the end of the document. However, the translation included is not legible. For the purpose of examination, the examiner has included a copy of a machine translation and the examiner relies on the original document for the figures and the machine translation for the text.